Citation Nr: 1607128	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-11 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's period of active service from November 5, 1968 to December 9, 1973 is considered dishonorable for VA purposes.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to December 1973.  He was discharged under other than honorable conditions after his last period of service from November 5, 1968 to December 9, 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an administrative determination dated in April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that determined that the character of the appellant's discharge from military service for the period from November 5, 1968 to December 9, 1973 was considered dishonorable for VA purposes.  

The Board notes that the appellant was previously represented by the Pennsylvania Department of Military and Veterans Affairs.  In March 2012, prior to certification of the appeal to the Board, the appellant's representative withdrew its representation of the appellant in accordance with 38 C.F.R. § 20.608(a) and notified the appellant of such withdrawal.    

In a June 2014 decision, the Board determined that the character of the appellant's discharge from military service for the period from November 5, 1968 to December 9, 1973 was considered dishonorable for VA purposes and denied the appellant's appeal.  The appellant appealed the Board decision and in October 2015, a joint motion for remand was filed with the United States Court of Appeals for Veterans Claims (Court) by the appellant and VA.  In October 2015, the Court granted the joint motion for remand, and remanded the matter to the Board for actions consistent with the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 Joint Motion, the parties moved the Court to vacate the June 2014 Board decision that found that the character of the appellant's discharge from military service for the period from November 5, 1968 to December 9, 1973 was considered dishonorable for VA purposes and to remand the matter for appropriate development and readjudication providing an adequate statement of reasons or bases.  In the Joint Motion, the parties agreed that a remand was necessary for the Board to provide an adequate statement of the reasons or bases for its decision, and to appropriately apply the provisions of 38 U.S.C.A. § 101(18) (West 2014) and 38 C.F.R. § 3.13(c) (2015).  The parties found that the Board erred in that it failed to discuss 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c).  The parties agreed that the Board should have considered whether the appellant's discharge from the first two periods of service were conditional and if so, whether 38 C.F.R. § 3.13(c) is applicable.   

The Board finds that due process mandates that this issue be remanded to the AOJ for adjudication in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Review of the record shows that the AOJ did not consider the provisions of 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c) in its initial April 2010 decision and did not provide notice of these provisions in the March 2011 statement of the case.  Due process requires that the claim be remanded to the AOJ for initial consideration of the claim consistent with findings and directives of the Joint Motion granted by the October 2015 Court Order.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the provisions of 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c).  Inform the appellant that he may submit additional evidence and argument on the issue of whether the character of the appellant's service from November 5, 1968 to December 9, 1973 constitutes a bar to Department of Veterans Affairs compensation benefits. 

2.  Then, readjudicate whether the character of the appellant's service from November 5, 1968 to December 9, 1973 constitutes a bar to Department of Veterans Affairs compensation benefits with consideration of 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c).  If the benefit sought is not granted, a supplemental statement of the case must be issued.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


